
	
		II
		Calendar No. 539
		111th CONGRESS
		2d Session
		H. R. 86
		[Report No. 111–269]
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 10, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			August 5, 2010
			Reported by Mr.
			 Bingaman, without amendment
		
		AN ACT
		To eliminate an unused lighthouse
		  reservation, provide management consistency by incorporating the rocks and
		  small islands along the coast of Orange County, California, into the California
		  Coastal National Monument managed by the Bureau of Land Management, and meet
		  the original Congressional intent of preserving Orange County’s rocks and small
		  islands, and for other purposes.
	
	
		1.Preservation of rocks and small islands
			 along the coast of Orange County, California
			(a)California Coastal National
			 MonumentThe Act of February
			 18, 1931, entitled An Act to reserve for public use rocks, pinnacles,
			 reefs, and small islands along the seacoast of Orange County,
			 California is amended by striking temporarily reserved
			 and all that follows through United States and inserting
			 part of the California Coastal National Monument and shall be
			 administered as such.
			(b)Repeal of ReservationSection 31 of the Act of May 28, 1935,
			 entitled An Act to authorize the Secretary of Commerce to dispose of
			 certain lighthouse reservations, and for other purposes is hereby
			 repealed.
			
	
		August 5, 2010
		Reported without amendment
	
